United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     __________

                                     No. 08-1969
                                     __________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Minnesota.
                                          *
Michael Lamarr Hill,                      * [UNPUBLISHED]
                                          *
              Appellant.                  *
                                     ___________

                              Submitted: February 9, 2009
                                 Filed: March 17, 2009
                                  ___________

Before LOKEN, Chief Judge, MELLOY and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

       Michael Lamarr Hill appeals his within-guidelines-range sentence that the
district court1 imposed after he pled guilty to possession with intent to distribute over
five grams of “crack” cocaine base. After careful review of the record and briefs, we
conclude that the district court did not abuse its discretion in sentencing Hill to 188
months. This court affirms. See 8th Cir. R. 47B.

                         ______________________________



      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.